                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 1 of 42



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
-----------------------------------------------------------------------X
JOHN DOE,                                                                  Civil Action No: 18-cv-12150
                           Plaintiff,
                                                                           COMPLAINT
                  -against-
                                                                           JURY TRIAL DEMANDED
HARVARD UNIVERSITY, HARVARD UNIVERSITY
BOARD OF OVERSEERS, THE PRESIDENT
AND FELLOWS OF HARVARD COLLEGE, and
BRIGID HARRINGTON, in her individual and
official capacity,

                           Defendants.
-----------------------------------------------------------------------X

          Plaintiff John Doe1 (hereinafter referred to as “Plaintiff” or “Doe”), by his attorneys

Nesenoff & Miltenberg, LLP, as and for his Complaint, respectfully alleges as follows:

                                   THE NATURE OF THIS ACTION

          1.      This case arises out of the actions taken and procedures employed by Defendants

Harvard University, Harvard University Board of Overseers, the President and Fellows of

Harvard College and Brigid Harrington (collectively, “Defendants”) in carrying out a

procedurally flawed and biased investigation process against Plaintiff, a male freshman student

at Harvard, as a result of false allegations of nonconsensual sexual activity with fellow Harvard

student Jane Roe.2

          2.      On April 1, 2017 Doe and Roe attended a party with other members of their

acapella group. The two were good friends and had been celebrating at a post-concert party. Both

Doe and Roe had been drinking that night and engaged in flirtatious behavior with one another.

          3.      Following the party, Doe and another group member helped Roe carry equipment

back to her apartment in University housing. When they arrived at the apartment, Roe invited
1
    Plaintiff herewith files a Motion to proceed pseudonymously.
2
    Plaintiff refers to Roe pseudonymously.
                                                        1
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 2 of 42



Doe to stay the night, which he did. Thereafter, Doe and Roe engaged in consensual sexual

activity. Upon waking up the following morning, Roe expressed regret about her encounter with

Doe because she had a boyfriend.

       4.      One month later, on May 5, 2017 Doe was notified by Harvard’s Title IX

Coordinator Brigid Harrington (“Harrington” or the “Investigator”) that he was the subject of an

investigation being conducted by Harvard’s Office of Dispute Resolution (“ODR”), stemming

from the encounter with Roe that occurred in the early morning of April 2, 2017.

       5.      After conducting only one interview with Plaintiff, repeatedly denying him an

opportunity to meaningfully respond to the allegations against him, and engaging in numerous

violations of Harvard’s policies, on October 18, 2017, Harrington released the Final

Investigation Report (the “Final Report”), in which she found it more likely than not that Doe

violated Harvard’s policies on non-consensual sexual contact.

       6.      Ultimately, on January 24, 2018, Plaintiff’s final appeal was denied and the

findings of responsibility and sanction of a four (4) semester suspension were upheld.

       7.      When Defendants found Plaintiff guilty of violating Harvard’s sexual harassment

policy, Plaintiff was deprived of his fundamental right to a fair process and was discriminated

against on the basis of his male sex, as well as his race.

       8.      A non-exhaustive list of Defendants’ wrongful actions include the following: (i)

Defendants failed to conduct a thorough and impartial investigation when it accepted as fact

uncorroborated statements and overlooked potentially exculpatory evidence; (ii) Defendants

evidenced a gender bias against Plaintiff as the male accused throughout the investigative and

hearing process; (iii) Defendants conducted an investigation motivated by racial bias; (iii)

Defendants made assessments of credibility and evidentiary weight with respect to each party



                                                  2
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 3 of 42



and witness without any ascertainable rationale or logic; (iv) Defendants failed to afford Plaintiff

the requisite presumption of innocence required by a preponderance of the evidence standard; (v)

Defendants deprived Plaintiff of a meaningful opportunity to respond to the charges against him;

and (vi) the Sanction was unwarranted and disproportionate in light of the circumstances.

       9.      As a result of Defendants’ discriminatory and unlawful conduct, Doe has

sustained damages to his future education and career prospects as a result of the Decision and

Sanction.

       10.     Plaintiff therefore brings this action to obtain relief based on causes of action for,

among other things, violations of Title IX of the Education Amendments of 1972, Fourteenth

Amendment procedural due process, discrimination in violation of 42 U.S.C. § 1981, and state

law claims.

                                         THE PARTIES

       11.     Plaintiff, an African American male, is a natural person, citizen of the United

States, and resident of the State of Ohio. During the events described herein, Plaintiff was a

student at Harvard University and resided on Harvard’s campus in Cambridge, Massachusetts.

       12.     Defendant Harvard University is a private, liberal arts college located in

Cambridge, Massachusetts.

       13.     Upon information and belief, Defendant Board of Overseers is one of the

governing bodies of Harvard University. It is composed of 30 members. Upon information and

belief, it influences Harvard’s strategic decisions, periodically reviews the quality and direction

of the University, and may consent to certain actions taken by the Corporation. See

https://www.harvard.edu/about-harvard/harvards-president-leadership.




                                                 3
                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 4 of 42



          14.    Upon information and belief, the President and Fellows of Harvard College is one

of two governing bodies at Harvard. Upon information and belief, it oversees Harvard’s

academic, financial, and physical resources and acts as the confidential sounding board for the

President. The Corporation is also responsible for approving the University’s “budgets, major

capital    projects,   endowment    spending,   tuition   charges,   and    other   matters.”   See

https://www.harvard.edu/about-harvard/harvards-president-leadership.

          15.    Upon information and belief, Brigid Harrington is a resident of the State of

Massachusetts and was the Title IX Coordinator at Harvard University at all relevant times

herein.

          16.    Plaintiff and Defendants Harvard, the Board of Overseers, the President and

Fellows of Harvard College and Brigid Harrington are sometimes hereinafter collectively

referred to as the “Parties.”

                                 JURISDICTION AND VENUE

          17.    This Court has federal question, diversity and supplemental jurisdiction pursuant

to 28 U.S.C. § 1331, § 1332 and under 28 U.S.C. § 1367 because: (i) the federal law claims arise

under the constitution and statutes of the United States; (ii) Plaintiff and Defendants are citizens

of different states and the amount in controversy exceeds $75,000.00, exclusive of costs and

interest; and (iii) the state law claims are so closely related to the federal law claims as to form

the same case or controversy under Article III of the U.S. Constitution.

          18.    This Court has personal jurisdiction over Defendant Harvard on the grounds that

the University is conducting business within the State of Massachusetts.




                                                 4
                 Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 5 of 42



          19.      This Court has personal jurisdiction over Defendant Board of Overseers on the

grounds that it is conducting business within the State of Massachusetts and is one of the

governing bodies of Harvard University.

          20.      This Court has personal jurisdiction over Defendant President and Fellows of

Harvard College on the grounds that it is conducting business within the State of Massachusetts

and is one of the governing bodies of Harvard University.

          21.      This Court has personal jurisdiction over Defendant Harrington on the grounds

that she was employed by Harvard University as its Title IX Coordinator at all relevant times

herein.

          22.      Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omission giving rise to the claim occurred in this

judicial district.

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
    I.          Agreements, Representations, Covenants & Warranties Between Plaintiff and
                Defendant Harvard University

          23.      Prior to matriculating at Harvard University, Doe attended a private high school

in Ohio where he graduated Cum Laude with a 4.5 GPA. Doe was a four-year member of the

track team, captain of the wrestling team, and played varsity football in addition to participating

in other extracurricular activities outside of school. Doe was well respected in the school

community, serving as the chair of his school’s honor council, in addition to holding leadership

in various cultural and music organizations. Doe was also active in his church, often volunteering

in the children’s ministry and singing in church on Sundays.

          24.      In the Fall of 2016, Doe began his college career as a freshman at Harvard, where

he completed pre-medical coursework, with the intention of attending medical school. In


                                                   5
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 6 of 42



addition to his academic achievements, he was a devoted member of an acapella group on

campus.

       25.     Upon Doe’s acceptance into the Faculty of Arts and Sciences (“FAS”), Defendant

Harvard provided Doe with copies of its school policies, including the Sexual and Gender-Based

Harassment Policy and Procedures for the Faculty of Arts and Sciences (the “Policy”), which

highlights the school’s policies around the investigation, discipline, and resolution procedures of

sex-based complaints.

       26.     The Policy states that FAS is:

               “[C]ommitted to fostering an open and supportive community that promotes
               learning, teaching, research, and discovery. This commitment includes
               maintaining a safe and healthy educational and work environment in which no
               member of the community is excluded from participation in, denied the benefits
               of, or subjected to discrimination in any University program or activity on the
               basis of sex, sexual orientation, or gender identity.”

See Introduction, Sexual and Gender-Based Harassment Policy and Procedures for the Faculty of

Arts and Sciences Harvard University, pg. 1, 2016.

       27.     When a complaint alleging a violation of Harvard’s policies is received, the Title

IX Officer will assign the case to an investigator for an initial review. Based on the information

gathered, the Investigator will determine whether the information, if true, would constitute a

violation of the policies, thus warranting an investigation.

       28.     During the investigation, the investigator will conduct interviews with the

complainant, the respondent, and any witnesses.

       29.     According to the Policy, “At the conclusion of the investigation, the Investigative

Team will make findings of fact, applying a preponderance of the evidence standard, and

determine based on those findings of fact whether there was a violation of the Policy.” See




                                                  6
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 7 of 42



Introduction, Sexual and Gender-Based Harassment Policy and Procedures for the Faculty of

Arts and Sciences Harvard University, pg. 17, 2016.

       30.     The Policy provides a number of definitions including what constitutes sexual

harassment and how to determine whether or not a hostile environment has been created. See

Introduction, Sexual and Gender-Based Harassment Policy and Procedures for the Faculty of

Arts and Sciences Harvard University, pg. 4, 2016.

       31.     Other relevant sections of the Policy include details on how to request informal

resolution once a complaint has already been filed with the Office of Resolution:

               “Once a complaint has been opened for investigation and before the final report
               has been provided to the parties, a party may request informal resolution as an
               alternative to formal resolution of the complaint, but that disposition
               requires agreement of the Complainant and the Respondent and the
               approval of the Title IX Officer in consultation with the FAS Title IX
               Coordinator for Faculty and the Title IX Coordinator for the School or unit with
               which the Complainant is affiliated.”

See Introduction, Sexual and Gender-Based Harassment Policy and Procedures for the Faculty of

Arts and Sciences Harvard University, pg. 18, 2016 [emphasis added].

       32.     The Policy outlines the grounds for an appeal of the Investigator’s decision,

which includes “1. A procedural error occurred, which may change the outcome of the decision;

or, 2. The appellant has substantive and relevant new information that was not available at the

time of the investigation and that may change the outcome of the decision.” See Introduction,

Sexual and Gender-Based Harassment Policy and Procedures for the Faculty of Arts and

Sciences Harvard University, pg. 18, 2016.

       33.     Finally, the Policy highlights the sanctions that may be applied when a violation

has occurred. According to the Policy, “Sanctions shall take into account the severity and impact

of the conduct, the Respondent’s previous disciplinary history (based on consultations with the



                                                7
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 8 of 42



relevant Ad Board representative), any written statements submitted by the parties relevant to

sanctions, and the goals of this Policy.” The Policy further states that it “does not specify

minimum or maximum sanctions, but a severe violation will ordinarily require that the

respondent observe some period of absence from the University.” See Introduction, Sexual and

Gender-Based Harassment Policy and Procedures for the Faculty of Arts and Sciences Harvard

University, pgs. 21 & 22, 2016.

       34.     The Policy is in large part a product of a “guidance letter” issued to all colleges

and universities in the United States on April 4, 2011, by the Office of Civil Rights (“OCR”) of

the U.S. Department of Education (“DOE”), widely known as the “Dear Colleague” letter

(“DCL”).

       35.     The DCL advised recipients that sexual violence constitutes sexual harassment

within the meaning of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.

and its regulations, and directed schools to “take immediate action to eliminate the harassment,

prevent its recurrence, and address its effects.”

       36.     In early 2013, Harvard hired its first Title IX coordinator, Mia Karvonides, who

previously investigated Title IX cases for the OCR.

       37.     Harvard then substantially revised its Policy in 2014, creating a central office - the

Office of Sexual and Gender Based Dispute Resolution – to handle investigations, employing a

campus-wide policy, and establishing a preponderance of the evidence standard.

       38.     On information and belief, these changes with regard to Harvard’s Title IX

process came in direct response to an OCR investigation of Harvard (discussed in further detail

below) and the DCL.




                                                    8
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 9 of 42



       39.      On April 19, 2014, OCR issued additional directives to colleges and universities

in the form of a guidance document titled Questions and Answers on Title IX and Sexual

Violence (“Q&A”). Like the DCL, the Q&A was aimed at addressing educational institutions’

sexual misconduct policies, including the procedures schools “must” have in place “to prevent

sexual violence and resolve complaints” and the elements that “should be included in a school’s

procedures for responding to complaints of sexual violence.”

       40.      On September 22, 2017, OCR rescinded the DCL and put in place an interim

guidance while the current administration reviews and revises its practices with regard to the

adjudication of complaints of sexual misconduct on college campuses receiving federal funding.

See,   e.g.,    https://www.ed.gov/news/press-releases/department-education-issues-new-interim-

guidance-campus-sexual-misconduct.

       41.      The interim OCR guidance, in a significant departure from the 2011 DCL, stated:

“The findings of fact and conclusions should be reached by applying either a preponderance of

the evidence standard or a clear and convincing evidence standard,” as long as the standard for

evaluating claims of sexual misconduct is the same as that applied in other student disciplinary

proceedings. The interim guidance also requires that “[a]ny rights or opportunities that a school

makes available to one party during the investigation should be made available to the other party

on equal terms.”

       42.      The interim OCR guidance, as well as the accompanying review of OCR’s prior

guidance documents suggest that the policies and procedures in place at Harvard at all times

relevant to this lawsuit – which were tailored in such a way as to comply with the DCL under

threat of loss of federal funding – were unfair and, ultimately, out of step with the goal of gender




                                                 9
                  Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 10 of 42



equity in Title IX-related proceedings. See “Q&A on Campus Sexual Misconduct,” available at

https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.

            43.       Notwithstanding, on November 2, 2017, the University issued a statement in

response to the Federal Government’s September 2017 withdrawal of the 2011 Dear Colleague

Letter, affirming: “The University has reviewed the interim guidance issued last month by the

U.S. Department of Education and determined that it does not, at this time, warrant changes to

our         University-wide        Policy     or     Procedures.”     See     https://www.thecrimson.

com/article/2017/11/2/reaffirming-commitment-uncertain-times/.

      II.         Defendants’ Controversial Implementation of Policy

            44.       It is no secret that Harvard’s policies have garnered national attention over the

past several years. This is in large part due to an op-ed published in the Boston Globe (the

“Globe”) on October 15, 2014 entitled “Rethink Harvard’s Sexual Harassment Policy.” The

opinion, which was drafted and signed by 28 professors from the Harvard Law School (the “Law

School”), highlighted the professors’ concerns about a new university-wide policy that was

implemented in July 2014, the same policy in effect at all times relevant to Plaintiff’s case.

            45.       The policy was intended to prevent sexual harassment and sexual violence based

on gender, sexual orientation, and gender identity. The professors wrote however that the policy

was “inconsistent with many of the most basic principles we teach” including “due process of

law, the substantive law governing discrimination and violence, appropriate administrative

decision making, and the rule of law generally.”

            46.       They go on to note that “this particular sexual harassment policy adopted by

Harvard will do more harm than good.” Among the concerns raised by the op-ed were:

                     “The absence of any adequate opportunity to discover the facts charged and to
                      confront witnesses and present a defense at an adversary hearing;

                                                      10
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 11 of 42




                The lodging of the function of investigation, prosecution, fact-finding, and
                 appellate review in one office, and the fact that that office is itself a Title IX
                 compliance office rather than an entity that could be considered structurally
                 impartial;
                The failure to ensure adequate representation for the accused, particularly for
                 students unable to afford representation.”

       47.       The professors noted that Harvard “inappropriately expanded the scope of

forbidden contact” by, among other things:

                “Adopting a definition of sexual harassment that goes significantly beyond Title
                 IX and Title VII law;” and

                “Adopting rules governing sexual conduct between students both of whom are
                 impaired or incapacitated, rules which are starkly one-sided as between
                 complainant and respondents, and entirely inadequate to address the complex
                 issues in these unfortunate situations involving extreme use and abuse of alcohol
                 and drugs by our students.”

       48.       The professors further argued that the University “apparently decided simply to

defer to the demands of certain federal administrative officials, rather than exercise independent

judgment about the kind of sexual harassment policy that would be consistent with law and with

the needs of our students and the larger university community.”

       49.       The op-ed continues, “Harvard has adopted procedures for deciding cases of

alleged sexual misconduct that lack the most basic elements of fairness and due process, are

overwhelmingly stacked against the accused, and are in no way required by Title IX law or

regulation.” They wrote that there must be balance between addressing sexual harassment while

also “protecting students against unfair and inappropriate discipline, honoring individual

relationship autonomy, and maintaining the values of academic freedom.”

       50.       The professors acknowledge the fact that a major driving force behind the change

in policy was the threat from the federal government to withhold funds from universities “not

complying with its idea of appropriate sexual harassment policy.” The professors argue,

                                                 11
                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 12 of 42



however, that “Harvard University is positioned as well as any academic institution in the

country to stand up for principle in the face of funding threats. The issues at stake are vitally

important to our students, faculties, and entire community.”

          51.      Concluding “The university’s sexual harassment policy departs dramatically from

these legal principles, jettisoning balance and fairness in the rush to appease certain federal

administrative officials,” the professors close their op-ed with a call to the university to

“withdraw this sexual harassment policy and begin the challenging project of carefully thinking

through what substantive and procedural rules would best balance the complex issues involved in

addressing sexual conduct and misconduct in our community.”

          52.      Defendants failed to heed the advice of the professors however and reaffirmed

Harvard’s commitment to the policies in place. It was this same Policy that was used in the

investigation and adjudication of Doe’s case.

   III.         The Department of Education Investigates Harvard’s Compliance with Title IX

          53.      Following the release of the DCL, as well as the additional Q & A, the DOE

opened investigations into a number of colleges and universities around the country. The subjects

of those investigations were at risk of losing federal funding if they were not in compliance with

the DCL, and other DOE directives.

          54.      In 2014, following a multi-year investigation, the OCR found Harvard Law

School (the “Law School”) to be noncompliant with Title IX. As part of its resolution agreement

with OCR, in 2015 the Law School drafted and moved to adopt a set of procedures aimed to

remedy the flaws it saw in the university wide policy. Departing from university wide policy,

changes to the proposed law school policy included, among other things: legal counsel for all

parties involved; a panel comprised of trained, unaffiliated professionals; and, the incorporation



                                                  12
                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 13 of 42



of hearings into the process. See https://www.thecrimson.com/article/2015/1/3/pending-

procedures-law-school-title ix/?page=single.

          55.      There are currently three active OCR investigations against Harvard- one

pertaining to an incident that allegedly occurred in 2014, before the new policies were

implemented at Harvard, and two were opened in 2016 and 2017 and involve matters that have

occurred since the introduction of new policies.

          56.      Upon information and belief, all three investigations are still ongoing.

    IV.         The Events of April 1-2, 2017

          57.      On the evening of April 1, 2017, John Doe, a freshman at Harvard, performed

with his acapella group at their annual Spring concert. Following the performance, the group,

which consisted of eight (8) members including sophomore Jane Roe, held an afterparty at

Leverett House G-Hutch.

          58.      At the party, which began around 10:30 pm, the group members, including both

the Plaintiff and Jane Roe, who was the President of the group at the time of the alleged incident,

participated in drinking games as well as social drinking.

          59.      During the party, Doe and Roe were mutually flirtatious and engaged in various

voluntary and consensual sexual acts. Roe was at all times an active and willing participant in the

activity.

          60.      As the party wrapped up, Doe and another group member, Witness 1, helped Roe

pack up the equipment. Witness 1 and Doe agreed to help Roe carry the equipment back to her

dorm room at Mather House. Roe was able to make the entire walk back to her apartment, which

consisted of traveling up seven steps, past a security guard and up approximately three flights of

stairs to her suite, without trouble and without assistance.



                                                    13
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 14 of 42



        61.     Roe realized she did not have keys to her apartment upon arrival and had to call

her roommate to come and open the door for her. When her roommate arrived at the door she let

Roe, Doe, and Witness 1 into the room.

        62.     After entering the apartment, Roe, Doe, and Witness 1 went to Roe’s room in

another part of the suite.

        63.     When the group got to Roe’s room she immediately lay down on her bed, fully

clothed. At this point she told Witness 1 and Doe to stay there until she fell asleep.

        64.     Roe also whispered to Doe and explicitly invited him to stay in the room.

        65.     Witness 1, assuming Roe would soon be asleep, left while Doe stayed per Roe’s

request.

        66.     Following Witness 1’s departure, Doe and Roe engaged in voluntary, consensual

sexual acts. Roe was an active and willing participant in the activity.

        67.     On the morning of April 2, 2017, Roe and Doe awoke together in Roe’s bed.

        68.     Roe went to the restroom and when she returned, she turned on the light and

asked Doe why he was in her bed, in a tone that gave Doe the impression she was angry with

him.

        69.     Unsure how to respond, Doe stated that he was not sure but that he must have

fallen asleep there the night before. Roe then asked Doe what happened between them, to which

Doe replied, “Nothing.”

        70.     Later that afternoon, Roe texted Doe asking whether or not they had hooked up

and expressing concern that she cheated on her boyfriend. Feeling guilty about his involvement

in Roe’s infidelity, Doe again responded that nothing happened. The tone of this conversation

implied that he and Roe were tacitly agreeing to never discuss it again.



                                                 14
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 15 of 42



        71.      On April 3, 2017, Doe met with Roe to try to clear the air and discuss what

happened on the night of April 1. During that meeting, Doe indicated that he digitally penetrated

Roe and performed oral sex on her but maintained that they never had intercourse. Doe

maintained that their interactions were consensual and both parties were active and willing

participants.

   V.         The Disciplinary Proceedings

        72.      Approximately four weeks after the alleged incident, on April 27, 2017, Roe filed

a complaint with the Office for Dispute Resolution (“ODR”) alleging Doe sexually assaulted her

on the evening of April 1, 2017 while she was intoxicated.

        73.      On May 5, 2017 Doe received a letter from Title IX investigator Harrington

notifying him that he was the subject of an ongoing ODR investigation.

        74.      Doe was not provided with a signed and dated copy of the initial complaint until

the end of June – nearly two months after the complaint was initially filed. Absent the signed and

dated complaint, Doe submitted a written response to the allegations on May 23, 2017.

        75.      While Doe was out of the country for the summer, Defendants asked him

repeatedly to participate in an investigatory interview over the phone. Doe, who preferred to

appear for an interview in person, requested that the interview be conducted when he returned to

campus for the fall semester. However, Harrington declined his requests and coerced him into

appearing for the interview by phone when she refused to provide Doe with the evidence

collected thus far until he submitted to an interview.

        76.      On August 16, 2017, two weeks before Doe would have returned to campus for

the fall semester, he attended his one and only interview by phone. During the interview,

Harrington read aloud her notes summarizing the interviews she had conducted over the course



                                                 15
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 16 of 42



of the investigation. Doe then read a prepared statement. Following the statement, Harrington

asked Doe a few pointed questions, formulated directly in response to witness interviews that

were collected prior to Doe’s interview, which we had not had an opportunity to review

previously. Doe declined to answer on the advice of counsel.

       77.     An ODR fellow took typed notes of what was said during the interview. However,

Doe was never provided a copy of these notes, or notes prepared during any witness interview.

       78.     In August 2017, Roe initiated a discussion with Doe, through her advisor, about

resolving this matter through an informal resolution, instead of Harvard’s formal investigation

process.

       79.     Doe agreed to this proposal as it would allow the parties to amicably resolve the

allegations on their own, without participating in an unnecessarily prolonged investigation

process that would take away from their studies.

       80.     Thus, on September 1, 2017, Roe submitted a request for informal resolution on

behalf of both herself and Doe. This request was denied by Director of ODR William McCants

(“McCants”) “based on the severity of the alleged harassment and the potential risk of a hostile

environment for others in the community.” On September 18, 2017, Doe requested

reconsideration of informal resolution. The request was again denied by McCants on September

21, 2017.

       81.     While the denial of the informal resolution request was purportedly based on the

“potential risk of a hostile environment for others in the community,” McCants overlooked the

fact that no official interim measures were ever put in place during the investigation to keep Doe

away from “the community” or otherwise limit his time on campus in order to reduce the risk of

his creating a hostile environment.



                                               16
                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 17 of 42



          82.       The ODR provided Roe and Doe with a draft of the final investigation report on

September 25, 2017.

    VI.         Failure to Perform a Thorough and Impartial Investigation

          83.       Defendants failed to perform a thorough and impartial investigation into the

allegations against Plaintiff.

          84.       Harrington took a number of actions during the investigation that, either

intentionally or negligently, severely skewed the process in favor of Roe.

          85.       For instance, the investigation primarily focused on Roe’s level of intoxication, so

as to establish her inability to consent as required by the Policy. Harrington took as fact Roe’s

self-reported level of intoxication and interviewed witnesses who would confirm her account. In

contrast, Harrington failed to interview witnesses who would have refuted Roe’s assertions and

corroborate Doe’s claims that Roe was in fact not incapacitated.

          86.       Harrington afforded unsubstantiated weight to the testimony of Roe’s witnesses,

none of whom provided reliable testimony; specifically:

                   Roe’s roommate spent the month leading up to the filing of the complaint
                    discussing the incident with Roe.

                   Roe’s boyfriend was not present on the evening of the alleged incident and only
                    learned of the allegations from Roe herself after the fact.

                   Another witness, Witness 1, who admittedly tainted the investigation by
                    attempting to perform his own investigation and coerce Doe into confessing
                    stopped participating halfway through the process. Nonetheless, his statement was
                    inexplicably still included in the Report.

                   Witness 1 made comments within a group chat, a copy of which was submitted to
                    Harrington by Doe (but not included in the Final Report), that were sexual in
                    nature and inappropriate with regard to race, gender, and sexual orientation.

          87.       In addition to affording unfounded weight to the testimony of Roe’s witnesses,

Harrington failed to seek out any potential exculpatory evidence including, but not limited to:

                                                     17
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 18 of 42



                Cell phone records to corroborate or refute Complainant’s narrative.

                History of key card use to swipe in and out of campus buildings.

                Video surveillance from the residence halls where Doe and Roe interacted
                 demonstrating Roe’s ability to walk home unassisted and without displaying any
                 visible signs of incapacitation.

       88.       Further, Harrington failed to perform an impartial investigation when she

continuously withheld information from Doe, depriving him of a meaningful opportunity to fully

participate in the process. For instance, Doe had to repeatedly request copies of the investigator’s

notes from each phase of the investigation. These notes were essential to Doe’s understanding of

both the allegations against him as well as what evidence was being used in the matter, in order

for him to form a meaningful defense.

       89.       Similarly, Doe was not permitted to respond to a statement Roe made to the ODR

on October 17, 2017 in response to Plaintiff’s response to the Investigation Report, before the

Final Report was issued. Thus, he was denied the opportunity to respond to all evidence against

him, including evidence attacking his character, and information that was used by the Board

when making their determination with regard to responsibility and the sanction.

       90.       Finally, Harrington overlooked the Complainant’s motivations for filing the

complaint; namely, to justify her infidelity to her boyfriend. Plaintiff reported that Complainant’s

boyfriend verbally threatened him with physical violence, and assured Plaintiff that he would

report him to University administrators, with the intention of getting him kicked out of school.

Notwithstanding, this evidence was not given due consideration in assessing the veracity of

Complainant’s claims.




                                                 18
             Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 19 of 42



   VII.      Roe’s Inconsistent, Uncorroborated, and Shifting Narrative

       91.       During the investigation, Roe provided uncorroborated allegations, inconsistent

statements and a continually evolving narrative. Notwithstanding, the Investigator overlooked

these flaring issues in arriving at the predetermined conclusion that Doe was responsible for the

misconduct alleged.

       92.       First, Roe told the Investigator that she went to Harvard University Health

Services (“HUHS”) on April 2, 2017 to “get a rape kit done.” Though this visit was never

confirmed to have taken place, the Investigator still noted in the Final Report that the

Complainant had undergone such an exam, despite the absence of any medical records.

       93.       Similarly, Roe alleged that she reported the incident to Harvard University Police

Department (“HUPD”) after visiting the health center. Once again, though the existence of such

a police report was never confirmed, this allegation was still included in the Final Report.

       94.       Roe maintained that she was unable to remember anything from the night of the

alleged incident due to being intoxicated however throughout the investigation she provided

differing accounts of the night. Depending on the day, Roe remembered new details or claimed

to forget other information that would undermine or change her narrative of events. For example:

                Roe first stated that she participated in a drinking game with Doe and other
                 members of the acapella group. Roe then changed her story and asserted that she
                 never played a drinking game.

                Roe also initially claimed that she drank one shot while playing a drinking a
                 game. She then changed her version of events and told the Investigator that Doe
                 brought her first drink of the night “out of nowhere.”

                Roe gave differing accounts about the extent to which she remembered the night.
                 In the complaint she did not mention not remembering the events of the night, yet
                 she told one witness that she didn’t remember anything from the night and told
                 another witness she did not remember anything once she returned to her bedroom.
                 Harrington acknowledged these inconsistencies but did not address them in the
                 final report or consider them in assessing complainant’s credibility.

                                                 19
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 20 of 42




       95.      A trained and impartial investigator would have viewed the foregoing with

skepticism and carefully explored the discrepancies in the Roe’s evidence. Here, Harrington

conducted a superficial and biased investigation calculated to lead to the foregone conclusion

that Doe was responsible for the alleged misconduct.

   VIII. Gender Bias Evidenced Against Plaintiff

       96.      The investigation was biased against Doe as the male accused of sexual

misconduct.

       97.      First, multiple pages and sections of the Final Report were devoted to detailing

the impact the alleged incident had on Roe. This included statements made by Roe about her

inability to focus, her avoidance of certain areas of campus, and her need to sleep at her

boyfriend’s apartment, in addition to quotes from friends who asserted that Roe was distraught

and overwhelmed. See Final Report, pgs. 25-26.

       98.      There was no similar section dedicated to Doe. In fact, Doe was never asked

about the impact the allegations had on him. He was never asked how he was coping with being

falsely accused of very serious allegations nor was he asked about the impact the disciplinary

process was having on his daily life.

       99.      Harrington accepted as fact Roe’s stated level of intoxication and her assertion

that Doe took advantage of her while incapacitated, a wide spread narrative in sexual misconduct

claims that is based in stereotypical gender norms.

       100.     Harrington overlooked any evidence tending to disprove Roe’s statements. For

instance, no explanation was provided, or sought, as to why Roe was able to walk back to her

apartment unassisted while carrying heavy equipment, or how she was able to easily solve the

issue of not having her keys to her room.

                                                20
                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 21 of 42



         101.     Furthermore, Harrington failed to pursue potentially exculpatory evidence and a

number of statements made by Doe that substantiated his version of events, including: obtaining

surveillance of the night in question so as to confirm Doe’s assertions that Roe was able to walk

home without any issue; speaking to Roe’s roommate who allegedly saw her in the bathroom on

the morning following the alleged incident; and Doe’s frequent submissions highlighting Roe’s

inconsistent and contradictory statements. Instead, she based her findings on a predetermined

assumption of Doe’s guilt, and took as fact the statements provided by Roe and biased witnesses.

         102.     As demonstrated by the foregoing, Harrington operated under the presumption

that Doe was guilty of the misconduct alleged. Rather than conduct an impartial investigation,

she proceeded in a manner that would guarantee Doe would be found responsible for a violation

of the sexual misconduct policies.

   IX.      The Office of Dispute Resolution Repeatedly and Arbitrarily Denied the Parties’
            Request for Informal Resolution

         103.     Harvard’s Policy offers an opportunity for the parties to enter into a voluntary

informal resolution, rather than partake in the formal investigation process.

         104.     The Policy states,

         “Upon determining that informal resolution is appropriate, either the appropriate
         FAS Title IX Coordinator or, in cases where the Initiating Party makes the request
         to the ODR, the ODR Investigator who is assigned to the case by the Title IX
         Officer, will attempt to aid the parties in finding a mutually acceptable
         resolution.” See pg. 13.

         105.     The Policy further notes that, “A matter will be deemed satisfactorily resolved

when both parties expressly agree to an outcome that is also acceptable to the appropriate FAS

Title IX Coordinator.” See pg. 13.

         106.     Doe and Roe, both individually and separately, requested an informal resolution

to resolve the matter. Through their respective advisors they drafted and agreed to an informal

                                                 21
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 22 of 42



resolution that satisfied both of their needs. However, Defendants repeatedly deny their requests

for a voluntary informal resolution.

        107.     At no point did Defendant provide a rationale for rejecting the parties’ informal

resolution. The only explanation given to the parties was that the denial was “based on the

severity of the alleged harassment and the potential risk of a hostile environment for others in the

community.” Yet, the failure to impose interim sanctions against Plaintiff while the investigation

was ongoing, as well as the joint nature of the resolution as agreed to between both parties,

severely undercut this pretextual justification.

        108.     Nowhere in the policies is there a breakdown of what constitutes allegations that

may or may not go through the informal resolution process, of what is considered too severe to

be considered, or what constitutes an “acceptable” outcome with regard to the Title IX

Coordinator.

        109.     To this day Defendant has failed to cite to the specific policy provision, or any

other basis, that allows for such a blatant refusal.

   X.      Decision & Sanctions

        110.     On October 18, 2017, the investigator released the Final Report, concluding:

“given the totality of the circumstances, the Investigator finds pursuant to Section VI.C.vii of the

FAS Procedures that it was more likely than not that Respondent either touched Complainant’s

‘private parts,’ engaged in oral sex with Complainant, or did both. In any case, this was conduct

of a sexual nature, occurring when she was incapable of requesting or inviting the conduct, and

was sufficiently severe that it interfered with or limited Complainant’s ability to participate in or

benefit from education or work programs or activities.” See Final Report, pg. 7, 2017.




                                                   22
                 Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 23 of 42



          111.     On October 25, 2017, Plaintiff appealed the Final Report produced by the ODR,

contesting the findings based on procedural error and maintaining that he did not violate the

Policy.

          112.     After reviewing Plaintiff’s appeal, the Appellate Panel (the “Panel”), which was

comprised of Patricia Byrne, Gail Gustafson, and Daniel Ziblatt, informed Doe by letter, signed

by Gustafson, Chair of the Panel, that it had been determined that no procedural error had

occurred and affirmed the original finding of responsibility.

          113.     On November 7, 2017 the Administrative Board (“Board”) determined that

Plaintiff must withdraw from Harvard for a total of four (4) semesters (the “Sanction”), inclusive

of the fall 2017 semester. Thus, Plaintiff will not be permitted to return to Harvard until the fall

semester of 2019.

          114.     On November 28, 2017, Plaintiff appealed the Sanction imposed by the Board.

          115.     The appeal, which was forwarded to the Dean of the College, was denied on

December 19, 2017.

          116.     On January 8, 2018 Plaintiff communicated his concerns regarding the outcome

of this matter and submitted a number of documents – including his appeal, the Dean’s response,

and other case material – for reconsideration.

          117.     On January 25, 2018, Plaintiff received a response from Susan Lively, Secretary

of the Faculty for FAS, stating that there was no basis for the reconsideration to proceed, thus

ending the university’s disciplinary process and upholding the Decision and Sanction.




                                                  23
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 24 of 42



                        AS AND FOR A FIRST CAUSE OF ACTION
    Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.
                                     Erroneous Outcome
                                 (Against Harvard University)

        118.      John Doe repeats and realleges each and every allegation hereinabove as if fully

set forth herein.

        119.      Title IX of the Education Amendments of 1972 provides, in relevant part, that:

“No person in the United States shall, on the basis of sex, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.”

        120.      Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding, which includes Defendant Harvard.

        121.      Upon information and belief, Harvard received over $72.6 million dollars in 2017

and $70.3 million dollars in 2016 in federal loan funding as well as $618 million in 2017 in

federal grants.

        122.      At all times relevant to this litigation, Harvard was obligated to conform its

policies to the requirements of the DCL, at the risk of de-funding penalties by the federal

government.

        123.      Title IX may be violated by a school’s failure to prevent or remedy sexual

harassment or sexual assault or by the imposition of university discipline where gender is a

motivating factor in the decision to discipline. In either case, the statue is enforceable through an

implied private right of action.

        124.      Both the Department of Education and the Department of Justice have

promulgated regulations under Title IX that require a school to “adopt and publish grievance

procedures providing for the prompt and equitable resolution of student…complaints alleging

                                                 24
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 25 of 42



any action which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. §

106.8(b) (Dep’t of Education); 28 C.F.R. § 54.135(b) (Dep’t of Justice) (emphasis added). Such

prohibited actions include all forms of sexual harassment, including sexual intercourse, sexual

assault, and rape.3

        125.     In 2001, the Office for Civil Rights issued the “Revised Sexual Harassment

Guidance: Harassment of Students by School Employees, Other Student’s, or Third Parties” (the

“2001 Guidance”) pursuant to the Administrative Procedure Act’s notice and comment

rulemaking.

        126.     According to the 2001 Guidance, the procedures adopted by a school covered by

Title IX must not only “ensure the Title IX rights of the complainant,” but must also “[accord]

due process to both parties involved…”4

        127.     The “prompt and equitable” procedure that a school must implement to “accord

due process to both parties involved” must include, at a minimum:

                “Notice…of the procedure, including where complaints may be filed”;
                “Application of the procedure to complaints alleging [sexual] harassment…”;
                “Adequate, reliable, and impartial investigation of complaints, including the
                 opportunity to present witnesses and other evidence”;
                “Designated and reasonably prompt timeframes for the major stages of the
                 complaint process”; and
                “Notice to the parties of the outcome of the complaint…”5
        128.     A school also has an obligation under Title IX to make sure that all employees

involved in the conduct of the procedures have “adequate training as to what conduct constitutes

sexual harassment, which includes ‘alleged sexual assaults.’”6

3
  See generally U.S. Dep’t of Education, Office of Civil Rights, Revised Sexual Harassment Guidance: Harassment
of Students by School Employees, Other Students, or Third Parties – Title IX (2001) at 19-20, 21 & nn.98-101.
4
  Id. at 22 (emphasis added).
5
  Id. at 20.

                                                      25
                   Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 26 of 42



            129.     To succeed on an erroneous outcome claim, a plaintiff must demonstrate there

was (1) a flawed proceeding that (2) led to an erroneous outcome that was adverse to the plaintiff

and (3) specific circumstances suggest gender bias led to the erroneous outcome

            130.     An “erroneous outcome” occurred in this case because Doe was innocent and

wrongly found to have committed a violation of Harvard’s policies, and gender bias was a

motivating factor.

            131.     Particular circumstances suggest that gender bias was a motivating factor behind

the erroneous findings and the decision to impose discipline upon Doe. These circumstances

include, without limitation:

                     a. From the start, the investigation was slanted in favor of the female
                        complainant. Her story was deemed more credible from the beginning and
                        given more weight in the final analysis and determination of what occurred
                        that night, despite the availability of evidence refuting her claims.

                     b. The Investigator inquired into Jane Roe’s level of intoxication without making
                        a similar inquiry into Doe’s level of intoxication, despite her knowledge that
                        both parties were consuming alcohol prior to the alleged incident.

                     c. Doe’s claims, statements, and requests for further investigation into available
                        evidence, such as verifying the existence of a police report, a medical report,
                        or obtaining video surveillance, were repeatedly ignored or dismissed during
                        the course of the investigation.

                     d. Defendants failed to take seriously or follow up on Doe’s claims that the
                        witnesses interviewed in the matter were biased, had been discussing the
                        alleged incident with Roe, and had tailored their stories to match her narrative
                        of events.

                     e. In the Final Report provided to the Board, the Investigator included multiple
                        pages describing the impact the alleged incident had on Roe. There was no
                        mention of the impact the alleged incident on Doe, who was forced to leave
                        his acapella group and stay away from a number of his closest friends, nor
                        was there any examination into how being involved in a disciplinary
                        proceeding affected Doe. Instead, Harrington focused only on the female
                        “victim” and chose to ignore the impact on Doe entirely.


6
    Id. at 21.

                                                     26
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 27 of 42



       132.     Upon information and belief, Harvard was encouraged by federal officials to

institute solutions to sexual violence against women that abrogate the civil rights of men and

treat men differently than women.

       133.     Upon information and belief, Harvard’s mishandling of the Complaint was

informed by internal institutional pressure, ongoing OCR investigations, as well as pressure from

the United States Department of Education, under a threat of recession of federal funds.

       134.     Based on the foregoing, Plaintiff was subjected to a biased, prejudiced and

explicitly unfair process in violation of Title IX.

       135.     This unlawful discrimination in violation of Title IX proximately caused Doe to

sustain substantial injury, damage, and loss, including, without limitation, emotional distress,

psychological damages, loss of educational and career opportunities, reputational damages,

economic injuries and other direct and consequential damages.

       136.     As a result, Plaintiff is entitled to damages in an amount to be determined at trial,

plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                       AS AND FOR A SECOND CAUSE OF ACTION
                42 U.S.C. § 1983- Denial of Fourteenth Amendment Due Process
                                   (Against All Defendants)

       137.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       138.     The Fourteenth Amendment to the United States Constitution provides that no

state shall “deprive any person of life, liberty, or property, without due process of law.” In this

case, Defendants are state actors subject to the Fourteenth Amendment.

       139.     Section 1983 of Title 42 of the U.S. Code provides in pertinent part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to

                                                  27
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 28 of 42



       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress. . . .

       140.      Defendant Harvard in its adjudications of sexual misconduct and levying

sanctions is a state actor exercising jurisdiction over sexual offenses that traditionally from the

start of the American Republic have been part of the responsibilities of the states.

       141.      The U.S. Supreme Court ruled in Brentwood Acad. v. Tennessee Secondary Sch.

Athletic Ass'n, (531 U.S. 288 (2001)) that a not-for-profit athletic association’s regulatory

activity was state action owing to the “close nexus between the state and the challenged action,”

the pervasive entwinement of state school officials in the association’s structure and the lack of a

countervailing reason against attributing activity to the government. In so ruling, the U.S.

Supreme Court reviewed the various circumstances in which an ostensibly private actor has been

treated as a state actor, 531 U.S. at 296:

       (i)       when the challenged activity results from the State’s exercise of “coercive power”
                 and provides “significant encouragement, either overt or covert,”
                 Blum v. Yaretsky, 457 U. S. 991, 1004 (1982);

       (ii)      when a private actor operates as a “willful participant in joint activity with the
                 State or its agents,” Lugar v. Edmondson Oil Co., 457 U. S. 922, 941 (1982);

       (iii)     when a private actor is controlled by an agency of the state, Pennsylvania v.
                 Board of Directors of City Trusts of Philadelphia, 353 U.S. 230 (1957);

       (iv)      when the private entity has been delegated a public function by the State, West v.
                 Atkins, 487 U.S. 42, 56 (1988); and

       (v)       when the challenged activity is “entwined with governmental policies”; or when
                 government is “entwined in [its] management or control,” Evans v. Newton, 382
                 U. S. 296, 299, 301 (1966).




                                                 28
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 29 of 42



The key tests, then, are “Government coercion,” “willful participation by the private actor,”

“Government control,” “delegation of public function to private entity,” and “entwinement with

Government policy or Government management or control.”

       133.     In this case, with respect to Defendant Harvard’s adjudication of sexual

misconduct, there has been a delegation of the public function of the state in adjudicating rape

and other sexual misconduct creating a “close nexus between the state and the challenged action”

that ostensibly private behavior “may be fairly treated as that of the state itself” resulting from

the state’s exercise of “coercive power,” where the state has provided “significant

encouragement, either overt or covert,” a private actor has operated as a “willful participant in

joint activity with the state or its agents” and has been controlled by an “agency of the state” and,

with the delegation of a public function by the state, such that the ostensibly private entity is

“entwined with governmental policies” or when government is “entwined in [the private entity’s]

management or control.” Brentwood, 531 U.S. at 296.

       134.     While private universities have been fighting the state action argument on the

ground that the 2011 Dear Colleague Letter was just guidance, Education Secretary Betsy DeVos

in her September 7, 2017 speech treated the subject more realistically and helpful to finding state

action requirements when saying, among other things:

       Washington’s push to require schools to establish these quasi-legal structures to
       address sexual misconduct comes up short for far too many students.
       ....
       Through intimidation and coercion, the failed system has clearly pushed schools
       to overreach. With the heavy hand of Washington tipping the balance of her scale,
       the sad reality is that Lady Justice is not blind on campuses today. This unraveling
       of justice is shameful, it is wholly un-American, and it is anathema to the system
       of self-governance to which our Founders pledged their lives over 240 years ago.
       ....

       Schools have been compelled by Washington to enforce ambiguous and
       incredibly broad definitions of assault and harassment.

                                                 29
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 30 of 42




       135.     Upon information and belief, during the Obama Administration, Harvard acted in

response to the federal government’s threat that colleges refusing to comply would be found in

violation of Title IX and be subject to extremely substantial, indeed crippling, monetary

penalties.

       153.     The 2011 Dear Colleague Letter has in fact resulted in significant action and legal

consequences that are continuing. At the July 2014 Dartmouth College conference, Ms. Lhamon

stated: “Our release of the 2011 DCL [Dear Colleague Letter] is widely credited with having

sparked significant changes at colleges and universities as they worked to meet Title IX’s

requirements consistent with the 2011 DCL [Dear Colleague Letter].” Despite a different

direction announced by the Trump Administration, colleges and universities have mostly

continued with practices and policies in place during the Obama Administration, including

Defendant Harvard, holding on to their exercise of what is state authority as a matter of

ideological commitment to what is a gender biased enforcement of Title IX.

       136.     Accordingly, Harvard was coerced by the federal government into complying

with the Title IX investigative and adjudicatory process mandated by the April 2011 Dear

Colleague Letter and by subsequent federal actions, statements, and directives.

       137.     Harvard applied the investigative and adjudicatory process dictated to it by the

federal government when it investigated and adjudicated the complaint against John Doe.

       138.     Under clear and controlling case law, a private actor required by the United States

to investigate and adjudicate the violations of a federal statute under terms and procedures

dictated by the federal government is a state actor when engaging in such investigation and

adjudication.




                                                30
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 31 of 42



       139.     When Harvard investigated and adjudicated the complaint made against John

Doe, and when it sanctioned John Doe, Harvard was a state actor and was therefore required to

honor the rights and guarantees set forth in the United States Constitution.

       140.     In the course of Harvard’s investigation and adjudication, it flagrantly violated

John Doe’s clearly established rights under the Due Process clause of the Fourteenth

Amendment through its repeated acts of gender bias and deprivation of the minimal requirements

of procedural fairness.

       141.     Based on the foregoing, Harvard was acting as a state actor when it violated the

rights and guarantees set forth in the Fourteenth Amendment of the United States Constitution

during the investigation and adjudication of the sexual assault complaint against John Doe.

       142.     A person has a protected liberty interest in his good name, reputation,

honor, and integrity, of which he cannot be deprived without due process.

       143.     A person has a protected property interest in pursuing his education, as well as

in future educational and employment opportunities and occupational liberty, of which he cannot

be deprived without due process.

       144.     John Doe’s constitutionally protected property interest in his continued

enrollment at Defendant Harvard and to be free from arbitrary suspension and dismissal arises

from the policies, courses of conduct, practices and understandings established by Harvard.

       145.     John Doe’s constitutionally protected property interest further arises from the

express and implied contractual relationship between Harvard and John Doe.

       146.     It is well established that Fourteenth Amendment due process protections are

required in the higher education disciplinary proceedings.




                                                31
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 32 of 42



       147.     A person who has been admitted to a university, and who has paid tuition to that

university, has a protected property interest in continuing his education at that university until

he has completed his course of study. The state cannot deprive a person of this interest without

due process.

       148.     As a result, if John Doe as a Harvard student faced disciplinary action that

included the possibility of suspension or dismissal if found responsible for alleged sexual

misconduct, then the Due Process provisions of the Fourteenth Amendment to the United States

Constitution applied to the disciplinary process that Harvard used.

       149.     John Doe had obeyed all institutional rules when he was wrongly suspended for

an extended period from Harvard.

       150.     Under both federal and state law, John Doe had a constitutionally protected

property interest in continuing his education at Harvard.

       151.     John Doe was entitled to process commensurate with the seriousness of the

allegations and the potential discipline, sanctions, and repercussions he was facing. The

allegations in this case resulted in a sanction that will have lifelong ramifications for John Doe.

       154.     Defendants deprived John Doe of his liberty and property interests without

affording him basic due process, including, but not limited to, his right to a fair adjudication

free of bias, his right to be informed of the evidence against him, his right to be heard by an

impartial factfinder, his right to cross examine witnesses and challenge his accuser, and to have

the proper burden of proof standard applied.

       155.     Defendants, as well as other agents, representatives, and employees of

Defendant Harvard, were acting under color of state law when they showed intentional,

outrageous, and reckless disregard for John Doe’s constitutional rights, including but not



                                                 32
                Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 33 of 42



limited to his right to be judged under the proper burden of proof. Defendant Harrington

deprived John Doe of his liberty and property interests without affording him basic due

process without good faith and thus is not afforded qualified immunity for her actions.

Defendants all agreed to, approved, and ratified this unconstitutional conduct.

         156.     As recently articulated by the Sixth Circuit in Doe v. Baum, a university

disciplinary proceeding that may result in a sanction of expulsion or suspension must: (1) afford

an accused student “some sort of hearing” and (2) “when the university's determination turns on

the credibility of the accuser, the accused, or witnesses, that hearing must include an opportunity

for cross-examination.” Doe v. Baum, No. 17-2213, 2018 WL 4265634, at *3 (6th Cir. Sept. 7,

2018).

         157.     Though the standard pronounced in Baum addressed the requirements in the

context of a public university, there is no rational or logical basis for affording disparate

constitutional protections to students who choose to attend a public university in comparison to

students who choose to attend private universities, when the interests at stake and potential

ramifications are just as severe.

         158.     As a result of these due process violations, John Doe continues to suffer

ongoing harm, including damages to his reputation and other non-economic and economic

damages. In particular, suspension from Harvard denied him the benefits of education at his

chosen school and also damaged John Doe’s academic and professional reputation. John Doe’s

lifelong goal of becoming a doctor has been shattered.

         159.     Accordingly, Defendant Harrington is liable to John Doe in violation of 42 U.S.C.

§ 1983 for violations of the Due Process Clause of the Fourteenth Amendment, and for all

damages arising therefrom.



                                                  33
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 34 of 42



        160.     As a direct and proximate result of the above conduct, John Doe sustained

damages, including, without limitation, emotional distress, loss of educational, career

opportunities, economic injuries and other direct and consequential damages.             John Doe’s

interests in the results of the disciplinary process are significant.

        161.     As a result of the foregoing, John Doe is entitled to damages in an amount to be

determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements

and to an injunction enjoining violations of the Fourteenth Amendment in the process of

investigating and adjudicating sexual misconduct complaints.

                         AS AND FOR A THIRD CAUSE OF ACTION
                                    Breach of Contract
                               (Against Harvard University)

        142.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        143.     It is well established in Massachusetts that the relationship between a student and

a school is contractual in nature. The contract can include the university’s policies relating to

conduct and disciplinary proceedings. In determining whether a university breached any

provision of its educational contract, the court will examine whether the college’s actions met the

reasonable expectations of the student.

        144.     Doe applied to and enrolled at Harvard and paid all associated tuition, fees and

expenses. Doe did so in reliance on his understanding, and with reasonable expectation that, the

University would implement and enforce provisions and policies set forth in its official

publications, including its Sexual and Gender-Based Harassment Policy and Procedures for the

Faculty of Arts and Sciences.




                                                   34
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 35 of 42



       145.     As such, an express contract or, alternatively, a contract implied in law or in fact

was formed between Doe and Harvard.

       146.     The contract contained an implied covenant of good faith and fair dealing, which

implicitly guaranteed that any proceedings would be conducted with basic fairness.

       147.     Based on the aforementioned facts and circumstances, Defendant breached its

express and/or implied agreement(s) with Doe, and the covenant of good faith and fair dealing

contained therein.

       148.     Defendant committed several breaches of its agreement with Doe during the

investigation and hearing process.

       149.     For instance, Harvard’s Sexual Misconduct Policy allows a party to “request

informal resolution as an alternative to formal resolution of the complaint.”

       150.     Roe and Doe repeatedly requested informal resolution, both individually and

separately.

       151.     Defendant’s denied the requests each time, providing little to no explanation to

why the requests were deprived of the available alternative. This denial, without sufficient

explanation, was in direct contradiction to the guarantees outlined in the Sexual Misconduct

Policy and was a breach of the contract entered into between Harvard and Doe.

       152.     Doe was also denied the opportunity to respond to all information. Harvard’s

Policy provides that “prior to the conclusion of the investigation, the Investigator will request

individual follow-up interviews with the Complainant and the Respondent to give each the

opportunity to respond to the additional information.”

       153.     Notwithstanding, Plaintiff was never contacted for a second interview and was not

provided an opportunity to respond to additional information obtained prior to the issuance of the



                                                 35
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 36 of 42



Final Report. Consequently, there was information contained in the Final Report that Doe had

never seen before and had not had a chance to respond to.

        154.      Harrington repeatedly denied Doe’s request to review all evidence collected,

requiring him to appear for an interview and respond to the allegations against him without

having had an opportunity to review all evidence against him.

        155.      As a direct and foreseeable consequence of the above conduct, Plaintiff sustained

damages, including, without limitation, loss of educational and career opportunities, economic

injuries, and other direct and consequential damages.

        156.      As a result of the forgoing, Plaintiff is entitled to damages in an amount to be

determined at trial.

                          AS AND FOR A FOURTH CAUSE OF ACTION
                       Breach of the Covenant of Good Faith and Fair Dealing
                                    (Against Harvard University)

        157.      John Doe repeats and realleges each and every allegation hereinabove as if fully

set forth herein.

        158.      Defendant had a duty, either under an express or implied contract or as a matter of

common law, to ensure that the proceedings against Doe were conducted in good faith and with

basic fairness.

        159.      Defendant breached this duty of good faith and basic fairness by, without

limitation:

                  a. Failing to provide Doe with the same protections explicitly given to Roe under
                     the Policy, including, but not limited to the right to a safe, healthy, and non-
                     discriminatory educational environment; and the right to a presumption of
                     innocence unless and until the investigation, based on a finding of the
                     preponderance of the evidence, warrants a finding of responsibility.

                  b. Failing to allow the parties to engage in informal resolution when both parties
                     requested resolution, and such requests were generally permitted by the

                                                  36
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 37 of 42



                    Policy.

                 c. Failing to further investigate conflicting accounts of Roe’s incapacitation and
                    inability to consent when the evidence showed that she was neither
                    incapacitated nor unable to consent.

        160.     In failing to afford Plaintiff the rights guaranteed to him by Harvard’s policies

concerning the investigation and adjudication of sexual misconduct charges, Defendants

deprived Plaintiff of the adequate, reliable and impartial investigation to which he was entitled.

        161.     Defendant’s breach of duty to ensure basic fairness proximately caused Doe to

sustain damages including, but not limited to: mental anguish, severe emotional distress, injury

to reputation, past and future economic loss, loss of educational opportunities, and loss of future

career prospects.

        162.     As a result of the foregoing, Doe is entitled to damages in an amount to be

determined at trial.

                         AS AND FOR A FIFTH CAUSE OF ACTION
                       Violation of 42 U.S.C. § 1981-Racial Discrimination
                                     (Against All Defendants)

        163.     John Doe repeats and realleges each and every allegation hereinabove as if fully

set forth herein.

        164.     The Civil Rights Act of 1964, 42 U.S.C. Section 1981 prohibits discrimination

based on race, as follows:

        All persons within the jurisdiction of the United States shall have the same right
        in every State and Territory to make and enforce contracts, to sue, be parties, give
        evidence, and to the full and equal benefit of all laws and proceedings for the
        security of persons and property as is enjoyed by white citizens, and shall be
        subject to like punishment, pains, penalties, taxes, licenses, and exactions of every
        kind, and to no other.




                                                 37
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 38 of 42



       165.        The phrase “to make and enforce contracts” refers to the making, performance,

modification and termination of contracts, and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship.” 42 U.S.C.A. § 1981 (West).

       166.        In order to make a claim of racial discrimination under 42 U.S.C. § 1981, a

plaintiff must show that the defendant intentionally discriminated against the plaintiff on the

basis of race and that the defendant’s actions were motivated by discrimination.

       167.        The FAS Handbook (the “Handbook”) further notes that, “Discrimination based

on race, color, ex, gender identity, sexual orientation, religion, creed, national origin, age,

ancestry, veteran status, disability, military service, or any other legally protected basis is

contrary      to      the   principles   and     policies   of   Harvard      University.”   (See

https://handbook.fas.harvard.edu/book/discrimination)

       168.        To show that racial discrimination has occurred, a plaintiff may use direct or

indirect evidence to demonstrate that the defendant’s intentional discrimination caused the

challenged action.

       169.        Here, Doe, an African-American male, was denied the opportunity to participate

in informal resolution, even after both parties had independently come to an agreement via their

attorneys. No legitimate reason was provided to the parties for this denial. The only explanation

Plaintiff received was a brief response informing him that informal resolution was denied due to

the “seriousness of the alleged conduct.”

       170.        When Roe, also an African-American student, requested informal resolution, she

was similarly denied. The response she received stated that the rejection was based on the

“severity of the alleged harassment and the potential risk of a hostile environment for others in

the community.”



                                                 38
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 39 of 42



       171.     This reasoning is tenuous at best especially considering no interim measures were

put in place to otherwise temper the “seriousness” of the conduct or minimize the “risk of a

hostile environment.”

       172.     Defendants could not point to any policy or other articulable reason for their

denial of the request for informal resolution in this case.

       173.     Upon information and belief, informal resolution has been permitted by

Defendants in other similar actions involving sexual misconduct where the parties were

Caucasian.

       174.     The foregoing demonstrates that Defendants provided ambiguous and unfounded

reasons for their denial of the informal resolution agreement, treated Doe, and Roe for that

matter, differently than white students in similar situations, and acted without regard to the scope

and parameters of the Policy.

       175.     The entire investigation was tainted by racial discrimination on the part of

Defendants, and contributed to an erroneous finding of responsibility against Plaintiff.

       176.     As such, Doe was denied the full and equal benefit of the law due to his status as

an African-American male.

                                AS FOR A SIXTH CAUSE OF ACTION
                                            Negligence
                                      (Against All Defendants)

       177.     In order to state a negligence claim under Massachusetts law, a plaintiff must

show that the defendant owed the plaintiff a duty of reasonable care; that the defendant breached

such a duty; damage occurred; and the damage was a result of the breach.

       178.     Plaintiff must establish each element, including the presence of a duty arising

under Massachusetts tort law.



                                                  39
              Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 40 of 42



       179.     According to Massachusetts state law, “a duty finds its ‘source in existing social

values and customs’ or where a defendant has voluntarily assumed a duty.” (Doe v. Amherst

Coll., 238 F. Supp. 3d 195, 228 (D. Mass. 2017))

       180.     Here, the Defendants formed a university-student relationship with Doe and had a

duty to him to conduct the disciplinary process with due care, to perform an investigation free

from bias or conflict and to have proper training in investigating and evaluating the alleged

conduct under Harvard’s policies.

       181.     The foregoing duties were breached when Doe did not receive the full protection

of the disciplinary process, and was subjected to a biased and prejudiced procedure.

       182.     Doe’s injury was caused by Defendants’ breach of its duties owed to him as a

student of the University. He suffered immeasurable harm in the form of delayed educational

opportunities, lost or postponed career opportunities and wages, emotional and psychological

damage, and reputational harm.

       183.     These damages are directly related to Defendants’ breaches.

                                     PRAYER FOR RELIEF

       WHEREFORE, for the foregoing reasons, Plaintiff John Doe demands judgment against

Defendants as follows:

       (i)      on the first cause of action for violation of Title IX of the Education Amendments

of 1972, a judgment awarding Plaintiff damages in an amount to be determined at trial,

including, without limitation, damages to physical well-being, emotional and psychological

damages, damages to reputation, past and future economic losses, loss of educational and career

opportunities, and loss of future career prospects, plus prejudgment interest, attorneys’ fees,

expenses, costs, and disbursement;



                                                40
               Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 41 of 42



       (ii)       on the second cause of action for violation of constitutional due process under 42

U.S.C. § 1983, a judgment against the individual Defendants awarding John Doe:

               (a) damages from Defendant Harrington in an amount to be determined at trial,
                   including, without limitation, damages to physical well-being, emotional and
                   psychological damages, damages to reputation, past and future economic losses,
                   loss of educational and athletic opportunities, and loss of future career prospects,
                   plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, and

               (b) an injunction enjoining violations of the Fourteenth Amendment in the process of
                   investigating and adjudicating sexual misconduct complaints, ordering the ending
                   of the suspension and the re-admission of John Doe in classes at Harvard as a
                   student and granting clearing of John Doe’s transcript of the disciplinary record;

       (iii)      on the third cause of action for breach of contract, a judgment awarding Plaintiff

damages in an amount to be determined at trial, including, without limitation, past and future

economic losses, loss of educational and career opportunities, and loss of future career prospects.

       (iv)       on the fourth cause of action for breach of the covenant of good faith and fair

dealing, a judgment awarding John Doe damages in an amount to be determined at trial,

including, without limitation, damages to physical well-being, emotional and psychological

damages, damages to reputation, past and future economic losses, loss of educational and career

opportunities, and loss of future career prospects;

       (v)        on the fifth cause of action for discrimination based on race under 42 U.S.C. §

1981, a judgment against all Defendants awarding Plaintiff an injunction against violations of the

United States Constitution in the process of investigation and adjudicating sexual misconduct

complaints and, against the individual Defendants, damages in an amount to be determined at

trial, including, without limitation, punitive damages, damages to physical well-being, emotional

and psychological damages, damages to reputation, past and future economic losses, loss of

educational and career opportunities, and loss of future career prospects, plus prejudgment

interest, attorneys’ fees, expenses, costs, and disbursement;

                                                    41
                  Case 1:18-cv-12150 Document 1 Filed 10/15/18 Page 42 of 42



          (vi)      on the sixth cause of action for negligence, a judgment awarding Plaintiff

damages in an amount to be determined at trial, including, without limitation, damages to

physical well-being, emotional and psychological damages, damages to reputation, past and

future economic losses, loss of educational and career opportunities, and loss of future career

prospects;

          (vii)     an injunction directing Harvard to: (i) reverse the outcome and findings regarding

Roe’s complaint; (ii) expunge Plaintiff’s disciplinary record; (iii) remove any record of

Plaintiff’s suspension from his education file; and (iv) permanently destroy any record of Roe’s

complaint; and

          (viii)    awarding John Doe such other and further relief as the Court deems just, equitable

and proper.

                                            JURY DEMAND
          Plaintiff John Doe herein demands a trial by jury of all triable issues in the present
matter.
Dated: New York, New York
      October 15, 2018
                                                         Respectfully submitted,
                                                         NESENOFF & MILTENBERG, LLP
                                                         Attorneys for Plaintiff


                                                         By: s/ Tara J. Davis
                                                             Andrew T. Miltenberg, Esq.
                                                             Tara J. Davis, Esq.
                                                             363 Seventh Avenue, Fifth Floor
                                                             New York, New York 10001
                                                             (212) 736-4500
                                                             amiltenberg@nmllplaw.com
                                                             tdavis@nmllplaw.com




                                                    42
